                                                                Case 2:20-cv-01308-JCM-BNW Document 1 Filed 07/16/20 Page 1 of 10



                                                            1   ALVERSON TAYLOR & SANDERS
                                                                MATTHEW PRUITT, ESQ.
                                                            2   Nevada Bar #12474
                                                            3   6605 Grand Montecito Parkway
                                                                Suite 200
                                                            4   Las Vegas, Nevada 89149
                                                                (702) 384-7000
                                                            5   Fax (702) 385-7000
                                                            6   efile@alversontaylor.com
                                                                Attorneys for Trina Solar US, Inc.
                                                            7

                                                            8

                                                            9                             UNITED STATES DISTRICT COURT

                                                           10                                    DISTRICT OF NEVADA
                                                           11                                            *    *   *
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                TRINA SOLAR US, INC., a Delaware                      CASE NO.:
                                                           13   Corporation;                                          DEPT. NO.:
                            6605 GRAND MONTECITO PARKWAY

                                 LAS VEGAS, NEVADA 89149




                                                           14          Plaintiff,
                                                                vs.
                                       (702) 384-7000
                                         LAWYERS

                                         SUITE 200




                                                           15
                                                                                                                      COMPLAINT
                                                           16   RICHARD CARSON-SELMAN aka RICHARD
                                                                CARSON aka RICHARD SELMAN, an
                                                           17   individual; and JOLANDE CARSON-SELMAN
                                                                aka JOLANDE CARSON aka JOLANDE
                                                           18
                                                                SELMAN         aka  JOLANDE     CARSON-
                                                           19   DUINKER; KIRBY WELLS & ASSOCIATES
                                                                AS TRUSTEE FBO LIME LIGHT DOMESTIC
                                                           20   NON GRANTOR INSURANCE TRUST U/A/D
                                                                05-12-2005; DOES I through X, inclusive and
                                                           21
                                                                ROE BUSINESS ENTITIES I through X,
                                                           22   inclusive,

                                                           23          Defendants
                                                           24         COMES NOW Plaintiff, TRINA SOLAR US, INC. (“TRINA”), by and through its attorneys,
                                                           25
                                                                ALVERSON TAYLOR & SANDERS, and alleges as follows:
                                                           26
                                                                                          JURISDICTIONAL ALLEGATIONS
                                                           27

                                                           28         1.      Plaintiff, TRINA SOLAR US, INC., is a Delaware Corporation with its principal

                                                                                                              1                         MP/26684
                                                                Case 2:20-cv-01308-JCM-BNW Document 1 Filed 07/16/20 Page 2 of 10



                                                            1   place of business in California.
                                                            2          2.      RICHARD CARSON-SELMAN aka RICHARD CARSON aka RICHARD
                                                            3
                                                                SELMAN (hereinafter “RICHARD”), is and was, at all times relevant herein, a resident of the state
                                                            4
                                                                of Nevada, the County of Clark.
                                                            5

                                                            6          3.      JOLANDE CARSON-SELMAN aka JOLANDE CARSON aka JOLANDE

                                                            7   SELMAN aka JOLANDE CARSON-DUINKER (hereinafter “JOLANDE”), is and was, at all times

                                                            8   relevant herein, a resident of the state of Nevada, the County of Clark.
                                                            9
                                                                       4.      KIRBY WELLS & ASSOCIATES AS TRUSTEE FBO LIME LIGHT DOMESTIC
                                                           10
                                                                NON GRANTOR INSURANCE TRUST U/A/D 05-12-2005 (the “LIMELIGHT TRUST” or
                                                           11
                                                                “LIMELIGHT”) is and was, at all times relevant herein, a trust formed under the laws of the State of
                                                           12
ALVERSON TAYLOR & SANDERS




                                                           13   Nevada, with trustee(s) based in Clark County, Nevada.
                            6605 GRAND MONTECITO PARKWAY

                                 LAS VEGAS, NEVADA 89149




                                                           14          5.      DOES I through X, inclusive, are individuals which are unknown to Plaintiff who,
                                       (702) 384-7000
                                         LAWYERS

                                         SUITE 200




                                                           15   therefore, sues said Defendants by such fictitious names and Plaintiff will ask leave to amend this
                                                           16
                                                                Complaint to show their true names and capacities when the same have been ascertained.
                                                           17
                                                                       6.      ROE BUSINESS ENTITIES I through X, inclusive, are associations, corporations,
                                                           18
                                                           19   partnerships, or other entities which are unknown to Plaintiff who, therefore, sues said Defendants by

                                                           20   such fictitious names and Plaintiff will ask leave to amend this Complaint to show their true names

                                                           21   and capacities when the same have been ascertained.
                                                           22
                                                                       7.      Jurisdiction is appropriate under diversity jurisdiction pursuant to 28 USC § 1332(a),
                                                           23
                                                                as there is complete diversity of citizenship between the parties, and the amount at issue is greater
                                                           24
                                                                than $75,000 exclusive of interest and costs.
                                                           25

                                                           26          8.      Alternatively, jurisdiction is appropriate under federal question jurisdiction pursuant

                                                           27   to 28 USC § 1331, because the relief requested is directly related to a question of the applicability of
                                                           28   a federal judgment against the Defendants.
                                                                                                                   2                               MP/26684
                                                                Case 2:20-cv-01308-JCM-BNW Document 1 Filed 07/16/20 Page 3 of 10



                                                            1           9.     Venue in this District is proper as the Defendants live within the boundaries of this
                                                            2   District.
                                                            3
                                                                                                 FACTUAL ALLEGATIONS
                                                            4
                                                                        10.    On or about November 20, 2012 RICHARD, the managing member for a company
                                                            5

                                                            6   called JRC Services LLC (“JRC”), a Nevada limited liability company, executed the PV Modules

                                                            7   Sales Contract (“Contract”) under JRC’s name for the purchase of solar module products from

                                                            8   TRINA to be delivered to a warehouse in Australia.
                                                            9
                                                                        11.    Pursuant to purchase orders made under the Contract, TRINA delivered the product as
                                                           10
                                                                agreed-upon, but was never paid for the product.
                                                           11
                                                                        12.    On January 21, 2016 an arbitrator entered a final award against JRC and a related
                                                           12
ALVERSON TAYLOR & SANDERS




                                                           13   company, Jasmin Solar Pty Ltd., in favor of TRINA in the amount of $1,305,131.00 USD.
                            6605 GRAND MONTECITO PARKWAY

                                 LAS VEGAS, NEVADA 89149




                                                           14           13.    A judgment confirming the arbitration (the “Judgment”) was entered on January 18,
                                       (702) 384-7000
                                         LAWYERS

                                         SUITE 200




                                                           15   2017 in the US District Court for the Southern District of New York.
                                                           16
                                                                        14.    Following an appeal the judgment was amended on May 18, 2020 to remove Jasmin
                                                           17
                                                                Solar Pty Ltd. from the judgment (the “Amended Judgment”).
                                                           18
                                                           19           15.    The Amended Judgment against JRC was registered in the US District Court for the

                                                           20   District of Nevada on June 10, 2020. See Exhibit 1.

                                                           21           16.    JRC ceased all daily operations by late 2010 to early 2011.
                                                           22
                                                                        17.    Prior to late 2010 and early 2011 JRC had operated as a marketing/sales/
                                                           23
                                                                administrative office supporting another entity out of Geneva, Switzerland in the credit card
                                                           24
                                                                processing arena.
                                                           25

                                                           26           18.    RICHARD was and is the sole managing member of JRC. See Exhibit 2.

                                                           27           19.    Despite representing to TRINA in November 2012 that JRC was a viable entity, and
                                                           28   creditworthy for the purchase of more than a million dollars in solar panels, RICHARD later
                                                                                                                 3                             MP/26684
                                                                Case 2:20-cv-01308-JCM-BNW Document 1 Filed 07/16/20 Page 4 of 10



                                                            1   admitted during his debtor’s examination that, at the time it entered into the Contract with TRINA,
                                                            2   JRC was actually “a nothing company ... it was absolutely a nothing company.” See Examination
                                                            3
                                                                of Richard L. Carson-Selman 51:10-22.
                                                            4
                                                                       20.     JRC has not held regular meetings, or produced business statements or annual reports.
                                                            5

                                                            6          21.     When asked whether JRC would hold regular shareholder meetings RICHARD

                                                            7   replied “No.” See Examination of Richard L. Carson-Selman 82:12-14.

                                                            8          22.     JRC never had a formal issuance of membership interest. See Examination of Richard
                                                            9
                                                                L. Carson-Selman 82:3-5.
                                                           10
                                                                       23.     JRC has never filed any tax returns, because its tax returns were filed under
                                                           11
                                                                RICHARD’s personal tax returns.
                                                           12
ALVERSON TAYLOR & SANDERS




                                                           13          24.     When asked about whether JRC ever filed taxes RICHARD replied, “It did not.” See
                            6605 GRAND MONTECITO PARKWAY

                                 LAS VEGAS, NEVADA 89149




                                                           14   Examination of Richard L. Carson-Selman 64:3-4. When asked why, RICHARD replied, “They were
                                       (702) 384-7000
                                         LAWYERS

                                         SUITE 200




                                                           15   filed under my own personal tax returns” … “because I was the sole owner of JRC.” See
                                                           16
                                                                Examination of Richard L. Carson-Selman 64:5-9.
                                                           17
                                                                       25.     JRC never had its own address, but was run out of RICHARD’s house(s), “running
                                                           18
                                                           19   the business … from the proverbial kitchen table,” including, without limitation, such home

                                                           20   addresses as 1111 Desert Lane and 2301 Plaza Del Grande, Las Vegas, NV 89102. See Examination

                                                           21   of Richard L. Carson-Selman 64:17-65:16.
                                                           22
                                                                       26.     RICHARD stated that in 2012 “There was no business, so I didn’t have to run it from
                                                           23
                                                                the proverbial kitchen table, but I would have, if there had been.” See Examination of Richard L.
                                                           24
                                                                Carson-Selman 65:13-22.
                                                           25

                                                           26          27.     JRC has never had an operating agreement. See Examination of Richard L. Carson-

                                                           27   Selman 87:20-24.
                                                           28          28.     In 2012 JRC held no assets.
                                                                                                                4                              MP/26684
                                                                Case 2:20-cv-01308-JCM-BNW Document 1 Filed 07/16/20 Page 5 of 10



                                                            1           29.     When asked if when JRC was operating “did it own any assets such as cars,
                                                            2   properties, or anything like that?” RICHARD responded “Nothing.” See Examination of Richard L.
                                                            3
                                                                Carson-Selman 82:18-21.
                                                            4
                                                                        30.     RICHARD and JOLANDE were legally married in 1988. See Examination of Richard
                                                            5

                                                            6   L. Carson-Selman 26:22-23.

                                                            7           31.     RICHARD and JOLANDE obtained a sham divorce, through a decree filed on March

                                                            8   30, 2009, in order to avoid paying creditors. See Exhibit 3.
                                                            9
                                                                        32.     RICHARD continues to live with JOLANDE, and their daughter, at 2301 Plaza Del
                                                           10
                                                                Grande, Las Vegas, NV 89102.
                                                           11
                                                                        33.     When asked whether he currently lives with JOLANDE, RICHARD replied “correct.”
                                                           12
ALVERSON TAYLOR & SANDERS




                                                           13   See Examination of Richard L. Carson-Selman 25:3-7.
                            6605 GRAND MONTECITO PARKWAY

                                 LAS VEGAS, NEVADA 89149




                                                           14           34.     RICHARD runs money and assets through JOLANDE and their trusts to avoid
                                       (702) 384-7000
                                         LAWYERS

                                         SUITE 200




                                                           15   creditors.
                                                           16
                                                                        35.     RICHARD formed the LIMELIGHT TRUST on or around May 12, 2005.
                                                           17
                                                                        36.     RICHARD used statements of LIMELIGHT’s accounts on or around August 22, 2012
                                                           18
                                                           19   to entice Plaintiff to increase his and JRC’s credit line and to provide him and JRC with the goods

                                                           20   which he ultimately did not pay for. See Exhibit 4.

                                                           21           37.     RICHARD represented to Plaintiff that the LIMELIGHT TRUST was his trust, and
                                                           22
                                                                that the funds held in its accounts could be relied upon for purposes of increasing his and JRC’s
                                                           23
                                                                credit line. See Exhibit 4.
                                                           24
                                                                        38.     On information and belief, RICHARD is a beneficiary of the LIMELIGHT TRUST.
                                                           25

                                                           26           39.     On information and belief, RICHARD is the settlor/trustor of the LIMELIGHT

                                                           27   TRUST.
                                                           28           40.     On information and belief, RICHARD is a co-trustee of the LIMELIGHT TRUST.
                                                                                                                 5                             MP/26684
                                                                Case 2:20-cv-01308-JCM-BNW Document 1 Filed 07/16/20 Page 6 of 10



                                                            1                                  FIRST CAUSE OF ACTION
                                                                                                   FOR ALTER EGO
                                                            2                          (AGAINST RICHARD AND LIMELIGHT TRUST)
                                                            3
                                                                        41.       Plaintiff repeats and realleges the preceding paragraphs, and incorporates the coming
                                                            4
                                                                paragraphs, as if set forth herein.
                                                            5

                                                            6           42.       JRC is influenced and governed by RICHARD and LIMELIGHT.

                                                            7           43.       RICHARD is the sole managing member of JRC, and the two are inseparable from

                                                            8   one another.
                                                            9
                                                                        44.       RICHARD received a substantial amount of product from TRINA under a November
                                                           10
                                                                20, 2012 Contract with JRC which he has benefitted from but not paid for, and adherence to the
                                                           11
                                                                corporate/LLC fiction of JRC would under the circumstances sanction fraud and promote injustice.
                                                           12
ALVERSON TAYLOR & SANDERS




                                                           13           45.       RICHARD had represented to TRINA that JRC was a viable entity capable of
                            6605 GRAND MONTECITO PARKWAY

                                 LAS VEGAS, NEVADA 89149




                                                           14   performing under the Contract with TRINA, but in reality, by RICHARD’s own admission, JRC was
                                       (702) 384-7000
                                         LAWYERS

                                         SUITE 200




                                                           15   a shell entity.
                                                           16
                                                                        46.       RICHARD and JRC have comingled funds and failed to observe corporate/LLC
                                                           17
                                                                formalities, including by holding member meetings, recording minutes and approving transactions.
                                                           18
                                                           19           47.       RICHARD has treated JRC’s assets as his own, and JRC is undercapitalized.

                                                           20           48.       Plaintiff alleges that JRC is and was a mere shell and sham without capital, assets,

                                                           21   and or members (other than RICHARD), and that said LLC was intended and used by RICHARD as
                                                           22
                                                                a device to avoid individual liability and for the purpose of substituting a financially insolvent LLC
                                                           23
                                                                in place of himself.
                                                           24
                                                                        49.       Adherence to the fiction of a separate existence of JRC and RICHARD would permit
                                                           25

                                                           26   abuse of the limited liability company privilege and would sanction fraud in that Defendant

                                                           27   RICHARD caused funds to be withdrawn from JRC and distributed without any consideration for
                                                           28   the purpose of avoiding and preventing attachment and execution by creditors, including Plaintiff,
                                                                                                                   6                              MP/26684
                                                                Case 2:20-cv-01308-JCM-BNW Document 1 Filed 07/16/20 Page 7 of 10



                                                            1   thereby rendering JRC insolvent and unable to meet its obligations.
                                                            2            50.    As a direct and proximate result of the acts and omissions complained of herein,
                                                            3
                                                                RICHARD and JRC are jointly and severally liable, for the judgment Plaintiff has against JRC, and
                                                            4
                                                                for all relief sought herein against RICHARD by Plaintiff.
                                                            5

                                                            6            51.    As a direct and proximate result of RICHARD’s and LIMELIGHT’s actions, Plaintiff

                                                            7   has suffered and continues to suffer damages of at least $1,305,131.00 USD, exclusive of fees and

                                                            8   costs.
                                                            9
                                                                         52.    RICHARD is the alter ego of JRC, and TRINA’s judgment against JRC is enforceable
                                                           10
                                                                personally against RICHARD.
                                                           11
                                                                         53.    LIMELIGHT is the alter ego of RICHARD.
                                                           12
ALVERSON TAYLOR & SANDERS




                                                           13            54.    RICHARD and LIMELIGHT are inseparable from one another and RICHARD used
                            6605 GRAND MONTECITO PARKWAY

                                 LAS VEGAS, NEVADA 89149




                                                           14   LIMELIGHT for purposes of inducing Plaintiff to do business with JRC; therefore, for all of the
                                       (702) 384-7000
                                         LAWYERS

                                         SUITE 200




                                                           15   same reasons why RICHARD is the alter ego of JRC, LIMELIGHT is also the alter ego of JRC.
                                                           16
                                                                         55.    LIMELIGHT is the alter ego of JRC, and TRINA’s judgment against JRC is
                                                           17
                                                                enforceable personally against LIMELIGHT.
                                                           18
                                                           19            56.    As a further result of Defendants’ conduct, Plaintiff has had to retain the services of

                                                           20   an attorney, for which Plaintiff has incurred and will continue to incur attorney’s fees and costs in at

                                                           21   least the sum of $250,000 or according to proof at the time of trial.
                                                           22
                                                                                                 SECOND CAUSE OF ACTION
                                                           23                                   FOR FRAUDULENT TRANSFER
                                                                                                (AGAINST ALL DEFENDANTS)
                                                           24
                                                                         57.    Plaintiff repeats and realleges the preceding paragraphs, and incorporates the coming
                                                           25

                                                           26   paragraphs, as if set forth herein.

                                                           27            58.    RICHARD has received funds and assets from JRC which were transferred to him in
                                                           28   order to avoid payment of TRINA’s judgment against JRC.
                                                                                                                   7                               MP/26684
                                                                Case 2:20-cv-01308-JCM-BNW Document 1 Filed 07/16/20 Page 8 of 10



                                                            1           59.     LIMELIGHT received funds and assets from JRC and/or RICHARD and/or
                                                            2   JOLANDE which were transferred to it in order to avoid payment of TRINA’S judgment against
                                                            3
                                                                JRC.
                                                            4
                                                                        60.     JOLANDE has received funds and assets from RICHARD and JRC which were
                                                            5

                                                            6   transferred to her in order to avoid payment of TRINA’s judgment against JRC.

                                                            7           61.     RICHARD and JOLANDE’s divorce was a sham used only to avoid creditors, and all

                                                            8   transfer of property transferred to JOLANDE from RICHARD in the divorce is a fraudulent transfer
                                                            9
                                                                under NRS 112.
                                                           10
                                                                        62.     Because the divorce was a sham and a fraudulent transfer, JOLANDE’s property
                                                           11
                                                                acquired after the divorce continues to be the community property between her and RICHARD.
                                                           12
ALVERSON TAYLOR & SANDERS




                                                           13           63.     As a direct and proximate result of Defendants’ conduct, Plaintiff has suffered and
                            6605 GRAND MONTECITO PARKWAY

                                 LAS VEGAS, NEVADA 89149




                                                           14   continues to suffer damages in the amount of fraudulently transferred assets, to be determined at trial,
                                       (702) 384-7000
                                         LAWYERS

                                         SUITE 200




                                                           15   or alternatively $1,305,131.00 USD, exclusive of fees and costs.
                                                           16
                                                                        64.     These fraudulent transfers should be avoided pursuant to NRS 112.210, or other relief
                                                           17
                                                                provided for in that section should be provided for.
                                                           18
                                                           19           65.     As a further result of Defendants’ conduct, Plaintiff has had to retain the services of

                                                           20   an attorney, for which Plaintiff has incurred and will continue to incur attorney’s fees and costs in at

                                                           21   least the sum of $250,000 or according to proof at the time of trial.
                                                           22
                                                                                                  THIRD CAUSE OF ACTION
                                                           23                                     FOR PERSONAL LIABILITY
                                                                                                   PURSUANT TO NRS 86.361
                                                           24                                        (AGAINST RICHARD)
                                                           25           66.     Plaintiff repeats and realleges the preceding paragraphs, and incorporates the coming
                                                           26
                                                                paragraphs, as if set forth herein.
                                                           27
                                                                        67.     JRC entered into a Contract with TRINA, through RICHARD, in 2012, two years
                                                           28
                                                                                                                   8                               MP/26684
                                                                Case 2:20-cv-01308-JCM-BNW Document 1 Filed 07/16/20 Page 9 of 10



                                                            1   after it had ceased operations.
                                                            2           68.     No annual list has been filed, and fees have not been paid, for JRC since July 29,
                                                            3
                                                                2016. See Exhibit 2.
                                                            4
                                                                        69.     JRC is a revoked entity and has not been legally able to do business since July 31,
                                                            5

                                                            6   2017. See Exhibit 2.

                                                            7           70.     Since that time RICHARD has continued to participate under the name of JRC in

                                                            8   arbitration and litigation against TRINA.
                                                            9
                                                                        71.     Because RICHARD has assumed to act as JRC when JRC was a revoked company, he
                                                           10
                                                                had no authority to do so, and is thus jointly and severally liable for all debts and liabilities of JRC,
                                                           11
                                                                including TRINA’s Amended Judgment.
                                                           12
ALVERSON TAYLOR & SANDERS




                                                           13           72.     As a direct and proximate result of Defendants’ conduct, Plaintiff has suffered and
                            6605 GRAND MONTECITO PARKWAY

                                 LAS VEGAS, NEVADA 89149




                                                           14   continues to suffer damages of at least $1,305,131.00 USD, exclusive of fees and costs.
                                       (702) 384-7000
                                         LAWYERS

                                         SUITE 200




                                                           15           73.     Pursuant to NRS 86.361 RICHARD is liable to pay TRINA’s Amended Judgment
                                                           16
                                                                against JRC.
                                                           17
                                                                        74.     As a further result of Defendants’ conduct, Plaintiff has had to retain the services of
                                                           18
                                                           19   an attorney, for which Plaintiff has incurred and will continue to incur attorney’s fees and costs in at

                                                           20   least the sum of $250,000 or according to proof at the time of trial.

                                                           21           WHEREFORE, Plaintiff requests judgment as set forth below:
                                                           22
                                                                        1.      For an order setting aside JRC’s corporate fiction and entering judgment against
                                                           23
                                                                RICHARD and LIMELIGHT as alter egos of JRC;
                                                           24
                                                                        2.      For an order piercing the corporate veil against RICHARD;
                                                           25

                                                           26           3.      That TRINA’s Amended Judgment against JRC be entered against RICHARD and

                                                           27   LIMELIGHT, and enforced against them personally;
                                                           28
                                                                                                                   9                                MP/26684
                                                                Case 2:20-cv-01308-JCM-BNW Document 1 Filed 07/16/20 Page 10 of 10



                                                            1             4.        That relief under NRS 112.210 be granted against RICHARD, LIMELIGHT and
                                                            2    JOLANDE in favor of TRINA for any property found to have been fraudulently transferred under the
                                                            3
                                                                 provisions of NRS 112;
                                                            4
                                                                          5.        That RICHARD be held jointly and severally liable for the debts and liabilities of JRC
                                                            5

                                                            6    pursuant to NRS 86.361;

                                                            7             6.        That RICHARD and JOLANDE’s divorce be determined as a sham and declared a

                                                            8    fraudulent transfer;
                                                            9
                                                                          7.        That execution against property or money held in JOLANDE’s name be executable
                                                           10
                                                                 against as community property, or as a fraudulently transferred asset;
                                                           11
                                                                          8.        For an award of compensatory, general, consequential and special damages of at least
                                                           12
ALVERSON TAYLOR & SANDERS




                                                           13    $1,305,131.00 USD;
                            6605 GRAND MONTECITO PARKWAY

                                 LAS VEGAS, NEVADA 89149




                                                           14             9.        Reasonable attorney’s fees and costs incurred herein in at least the sum of $250,000;
                                       (702) 384-7000
                                         LAWYERS

                                         SUITE 200




                                                           15             10.       For such other and further relief as deemed proper by this Court.
                                                           16
                                                                          DATED this 15th day of July, 2020.
                                                           17
                                                                                                                   ALVERSON TAYLOR & SANDERS
                                                           18
                                                           19

                                                           20

                                                           21                                                      MATTHEW PRUITT, ESQ.
                                                                                                                   Nevada Bar #12474
                                                           22                                                      SCOT SHIRLEY, ESQ.
                                                                                                                   Nevada Bar #15326
                                                           23                                                      6605 Grand Montecito Pkwy
                                                                                                                    Suite 200
                                                           24
                                                                                                                   Las Vegas, Nevada 89149
                                                           25                                                      (702) 384-7000
                                                                                                                   Fax (702) 385-7000
                                                           26                                                      efile@alversontaylor.com
                                                                                                                   Attorneys for Trina Solar US, Inc.
                                                           27

                                                           28    M:\CLIENTS\26684\pleadings\Complaint v5.doc


                                                                                                                     10                              MP/26684
